 Case: 2:19-cv-01067-SDM-KAJ Doc #: 20 Filed: 06/16/20 Page: 1 of 2 PAGEID #: 95




                   IN THE UNITED STATES DISTRICT COURT FOR THE
                   SOUTHERN DISTRICT OF OHIO, EASTERN DISTRICT

KENNETH W. JOHANSEN,                             :
                                                 :
               Plaintiff,                        : Case No. 2:19-cv-01067-MHW-KAJ
                                                 :
       v.                                        : District Judge Watson
                                                 :
HEALTH INSURANCE INNOVATIONS,
                                                 : Magistrate Judge Jolson
                                                 :
                Defendant.

                    STIPULATION OF DISMISSAL WITH PREJUDICE

       Plaintiff Kenneth W. Johansen and Defendant Health Insurance Innovations, Inc., by and

through their respective counsel, hereby stipulate that all of Plaintiff’s claims in this action are

dismissed with prejudice. Each party is to bear its own costs.

Respectfully Submitted,

 /s/ Bryan Anthony Reo by Jolene S. Griffith       /s/ Jolene S. Griffith
 Per authorization                                 Jolene S. Griffith (0084940)
 Bryan Anthony Reo                                 Bailey Cavalieri LLC
 Reo Law LLC                                       10 West Broad Street, Suite 2100
 P.O. Box 5100                                     Columbus, OH 43215
 Mentor, Ohio 44061                                Telephone: 614-221-3303
 Telephone: (216) 505-0811                         Email: jgriffith@baileycav.com
 Email: reo@reolaw.org

 Attorney for Plaintiff Kenneth W. Johansen
                                                  Cory W. Eichhorn (admitted pro hac vice)
                                                  Florida Bar No. 576761
                                                  Holland & Knight LLP
                                                  701 Brickell Avenue, Suite 3300
                                                  Miami, Florida 33131
                                                  Telephone: (305) 789-7576
                                                  Email: Cory.Eichhorn@hklaw.com
                                                  Attorneys for Defendant Health Insurance
                                                  Innovations, Inc.
 Case: 2:19-cv-01067-SDM-KAJ Doc #: 20 Filed: 06/16/20 Page: 2 of 2 PAGEID #: 96




                                   CERTIFICATE OF SERVICE

           I hereby certify that the foregoing Stipulation of Dismissal of All Claims with Prejudice

was served via regular U.S. mail and via electronic mail on the following party this 15th day of

June 2020:

           Bryan Anthony Reo
           Reo Law LLC
           P.O. Box 5100
           Mentor, Ohio 44061
           Email: reo@reolaw.org

           Attorney for Plaintiff Kenneth W. Johansen




                                                        /s/ Jolene S. Griffith
                                                        Jolene S. Griffith (0084940)




#1807200




                                                   2
